Citation Nr: 1025068	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, his son, and his nephew


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran, his spouse, his son, and his nephew testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2010.  A transcript of the hearing has 
been associated with the claims file.

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of lay statements and copies of 
service personnel records.  In connection with such evidence, he 
submitted a waiver of agency of original jurisdiction (AOJ) 
consideration.  38 C.F.R. § 20.1304 (2009).  Therefore, the Board 
may properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is warranted as there are 
outstanding, relevant VA and private treatment records that need 
to be obtained prior to consideration of the Veteran's appeal.  
Specifically, at his May 2010 Board hearing, he testified to 
receiving treatment from a private psychiatrist, Dr. Denman, 
since January 2007 and from the Grand Rapids VA Outpatient 
Clinic.  The Veteran and his spouse further testified that he had 
seen numerous physicians over the years regarding his acquired 
psychiatric disorder.  Therefore, a remand is necessary in order 
to request that the Veteran identify any outstanding treatment 
records relevant to his claim of entitlement to service 
connection for an acquired psychiatric disorder and, after 
securing any necessary authorization from him, to obtain all 
identified, outstanding treatment records, to include those from 
Dr. Denman as well as the Grand Rapids VA Outpatient Clinic.  

The Board further finds that a remand is necessary in order to 
obtain the Veteran's service personnel records.  In this regard, 
the Veteran has reported being absent without leave (AWOL) during 
his military service.  Additionally, he has submitted a copy of a 
letter written by his mother in March 1974 addressed to the 
Veteran's commanding officer indicating that the Veteran was AWOL 
and expressing concern regarding his whereabouts.  Additionally, 
the Veteran submitted a copy of a report of an incident in which 
it was noted that he attempted suicide by cutting both of his 
wrists in March 1974.  As such, his service personnel records 
should be obtained.

Additionally, the Board concludes that a remand is necessary in 
order to afford the Veteran a VA examination so as to determine 
the nature and etiology of his acquired psychiatric disorder, 
which has been diagnosed as depression.  In this regard, he has 
contended that he first manifested such disorder during service 
when his depression resulted in attempted suicide.  As indicated 
in the preceding paragraph, a report reflects that the Veteran 
attempted suicide by cutting both of his wrists in March 1974.  
Additionally, his service treatment records reflect scars on both 
wrists upon his April 1974 discharge examination.  Moreover, the 
Veteran and numerous friends and family members have submitted 
statements and testified regarding the Veteran's change in 
behavior during his military service.  Additionally, they have 
reported a continuity of psychiatric symptomatology since the 
Veteran's service discharge.  Therefore, he should be afforded a 
VA examination to determine the etiology of his acquired 
psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

The Board also notes that the Veteran is in receipt of Social 
Security Administration (SSA) benefits.  Upon a request from VA, 
SSA furnished a copy of the Veteran's records on a CD.  In the 
July 2009 statement of the case, the RO noted that the SSA 
records reflected a diagnosis of depression with increasing 
agitation.  As these records have not been printed, such should 
be done prior to referring the Veteran's claims file to the VA 
examiner for review in conjunction with his examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claim of entitlement to service connection 
for an acquired psychiatric disorder.  After 
securing any necessary authorization from 
him, obtain all identified, outstanding 
treatment records, to include those from Dr. 
Denman as well as the Grand Rapids VA 
Outpatient Clinic.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's service personnel 
records from any appropriate source.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Print the Veteran's SSA records from the 
CD received from such agency and associate 
the records with the claims file.

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acquired psychiatric 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify all 
of the Veteran's acquired psychiatric 
disorders that meet the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) criteria.  For each currently 
diagnosed acquired psychiatric disorder, the 
examiner should offer an opinion as to whether 
it is likely, unlikely, or at least as likely 
as not that any such disorder is related to 
the Veteran's military service, to include his 
suicide attempt in March 1974.  The examiner 
should also indicate if the Veteran had a 
psychosis within one year of his service 
discharge in April 1974 and, if so, s/he 
should describe the manifestations of such 
psychosis.

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of his claimed disorder and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 




(CONTINUED ON NEXT PAGE)
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


